DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the amendment, filed 5/15/22, with respect to claims 1-5 and 7 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of claims 1-5 and 7 have been withdrawn. 

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
	In regard to claims 1-10, the prior art does not disclose an image sensor with the combination of limitations specified in the claimed invention, specifically the limitations of:
		the subtraction circuit comprises a photosensitive switch transistor, a dark shielding switch transistor, a reset switch transistor, a capacitor and an output transistor; the gate of the photosensitive switch transistor accesses a first switch signal, and the drain of the photosensitive switch transistor is connected with one end of the capacitor, and the other end of the capacitor is connected with the source of the reset switch transistor and the source of the output transistor, the drain of the output transistor is used to output a signal, the gate of the output transistor accesses a selected signal ROW; the drain of the reset switch transistor is grounded, and the gate accesses a reset switch signal SET the gate of the dark shielding switch transistor accesses a second switch signal, and the drain is connected with one end of the capacitor together with the drain of the photosensitive switch transistor the gate of the photosensitive transfer transistor and the gate of the dark shielding photodiode access a transmission TX signal; the gate of the photosensitive reset transistor and the gate of the dark shielding reset transistor access a reset transistor RST signal, as stated in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369. The examiner can normally be reached Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs